Exhibit 16.1 L2 Medical Development Company File No. 000-54092 Form 8-K July 24, 2013 Letterhead of S. W. Hatfield, CPA July 24, 2013 U. S. Securities and Exchange Commission treet, NE Washington, DC 20549-2001 Gentlemen: On July 24, 2013, this Firm received a draft copy of a Current Report on Form 8-K to be filed by L2 Medical Development Company (SEC File # 000-54092, CIK: 1495899) (Company) reporting an Item 4.01 - Changes in Registrant’s Certifying Public Accountant. We have no disagreements with the statements made in the draft Form 8-K,Item 4.01 disclosures which we read. Yours truly, /s/ S. W. Hatfield, CPA S. W. Hatfield, CPA Dallas, Texas
